Citation Nr: 1047375	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  03-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected anxiety disorder.

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected scar of the left thumb with arthritis. 

3.  Entitlement to a total rating based individual 
unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and November 2003 rating decisions of 
the RO.  

The claims were previously before the Board in January 2006 and 
April 2009.  On both occasions, the case was remanded for further 
development and adjudication.  The claims have been returned to 
the Board and are now ready for appellate disposition.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  At no time during the period of the appeal is the service-
connected anxiety disorder shown to have been productive of 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, suspiciousness, panic attacks 
(weekly or less often), and mild memory loss (such as forgetting 
names, directions, recent events).  

3.  The service-connected scar of the left thumb with arthritis 
has not been productive of ankylosis of the left thumb, a gap of 
more than two inches between the thumb pad and the fingers or a 
deep scar causing limited motion.   

4.  Service connection is currently in effect for: iridocyclitis, 
cataract of the right eye with prosthesis, rated as 30 percent 
disabling; scar of the left thumb with arthritis, rated as 10 
percent disabling; and an anxiety disorder, rated as 10 percent 
disabling.  A combined 40 percent rating has been in effect from 
May 2001. 

5.  The service-connected disabilities are not shown to preclude 
the Veteran  from securing and following a substantially gainful 
occupation consistent with his education and work background.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9400 
(2010).

2.  The criteria for an evaluation in excess of 10 percent for 
the service-connected scar of the left thumb with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
including Diagnostic Code 5224, 4.118 including Diagnostic Code 
7805 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 4.118 
including Diagnostic Codes 5010, 5224, 5228, 7801, 7805 (2010).  

3.  The criteria for assignment of a TDIU rating are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.18 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

The Veteran's claim regarding anxiety disorder arises from his 
disagreement with the initial disability evaluation assigned 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in April 2004, which 
notified the Veteran of the evidence necessary to substantiate 
this claim, i.e. evidence of the next higher rating for anxiety 
disorder.  

With regard to the increased rating claim for the left thumb and 
TDIU, VA complied with notification responsibilities in March 
2002, March 2004, June 2005, February 2006, and April 2009.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in April 2009.  The 
claims were last readjudicated in an August 2010 supplemental 
statement of the case (SSOC).    

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims 
file consists of the Veteran's service treatment records, post-
service VA and private medical records, reports of VA 
examination, the vocational rehabilitation folder, and records 
from the Social Security Administration.  The Veteran has not 
identified any other evidence which has not been obtained.

In August 2002, the RO was notified that records of treatment of 
the Veteran by Dr. KBS had been purged.  Any further attempts to 
obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  

Thus, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II. Increased Rating Claims

General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  


Anxiety Disorder

Historically, service connection was awarded in a November 2003 
rating decision.  An initial 10 percent evaluation was assigned 
effective in June 2002.  

In initiating the instant appeal, the Veteran disagreed with the 
initial rating.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 125-126. 

The anxiety disorder disability has been assigned a 10 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Under this code section, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress or 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130.
 
A 30 percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the service-connected anxiety disorder warrants no higher 
than the currently assigned 10 percent evaluation throughout the 
appeal period.   38 C.F.R. §§ 4.3, 4.7.  

In this regard, the VA depression screens were negative in August 
2002 and August 2003.  The VA outpatient treatment records dated 
between 2000 and 2005 were negative for complaints referable to 
anxiety disorder.

Upon VA examination in October 2003, the Veteran complained of 
anxiety and insomnia.  He denied any psychiatric treatment or 
medication.  He was appropriately groomed and oriented in all 
spheres.  His affect was congruent with mood.  

The Veteran denied having homicidal or suicidal ideation.  His 
speech was normal.  There were no delusions or hallucinations.  
Memory was intact.  Concentration was adequate.  The Veteran 
denied having panic attacks, phobias,  obsessive thoughts or 
rituals that interfered with function.  Judgment and insight were 
present.  

The Veteran indicated that he worked up until the airline company 
went out of business in 1991. The Veteran was assigned a Global 
Assessment of Functioning Scale Score (GAF) of 65, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), was indicative of mild symptoms.  The 
examiner further noted that the Veteran's GAF ranged from 61 to 
67 in the past year, which was also indicative of mild symptoms.  

Upon VA examination in September 2006, the Veteran complained of 
having sleeplessness and anxiety that he might lose his eyesight.  
The examiner noted that he did not report any significant 
increase or decrease in the frequency of intensity of his anxiety 
symptoms since his last VA examination.  His GAF score was 
estimated to have remained within the range of 61 to 66 (mild 
symptoms) between 2002 and 2006.  

The Veteran denied any direct effect on his ability to work 
because of his insomnia or anxiety.  He was appropriately groomed 
and oriented in all spheres.  His affect was congruent with mood, 
and he denied homicidal or suicidal ideation.  Speech was normal.  
There were no delusions or hallucinations.  Memory was intact.  
Concentration was adequate.  

The Veteran denied having panic attacks, phobias,  obsessive 
thoughts, or rituals that interfered with function.  Judgment and 
insight were present.  The Veteran was again assigned a GAF of 65 
for mild symptoms.

Finally, upon VA examination in May 2010, the Veteran again 
reported some anxiety about losing his eyesight and 
sleeplessness.  He again denied any psychiatric treatment.  His 
hygiene was good.  Communication was somewhat slow, but otherwise 
normal.  Thought process was logical and goal directed.  There 
were no delusions or hallucinations noted or reported.  He denied 
homicidal and suicidal ideation.  Concentration was good.  Memory 
was intact.  Judgment and insight were fair.  His GAF score was 
61, which showed the continued presence of only mild symptoms.  

In sum, the evidence shows the disability due to the Veteran's 
anxiety disorder has consistently been productive of at most, 
mild symptoms and thus, an increased evaluation is not warranted.   

A rating in excess of 10 percent, to include "staged" ratings, 
is not warranted as the evidence does not show anxiety disorder 
symptomatology consistent with intermittent periods of inability 
to perform occupational tasks, depressed mood, suspiciousness, 
panic attacks, and mild memory loss.  38 C.F.R. § 4.130.

The sleep impairment and anxiety are reflected in the current 
rating.  The cumulative evidence of record does not met or 
approximate the criteria for the next higher rating of 30 
percent.  38 C.F.R. §§ 4.7, 4.130; see Fenderson, 12 Vet. App. at 
126.  

Should the Veteran's disability picture change in the future, he 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Left Thumb

Historically, service connection was awarded in a June 1965 
rating decision.  An initial no percent evaluation was assigned 
effective in April 1965.  

In initiating the instant appeal, the Veteran disagreed with the 
October 2002 rating decision, which continued the no percent 
rating.  The Board notes that in a June 2003 rating decision, the 
RO awarded an increased 10 percent rating for the left thumb 
effective in December 2000; however, his claim remains in 
appellate status as he maintains an even higher rating is 
warranted.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded).   

The left thumb has been assigned a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7805, which provides to rate 
scars on the limitation of function of the affected part.  The 
disability has also been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for traumatic arthritis.

A 20 percent rating is assigned for scars other than the head, 
face, or neck, that are deep or that cause limited motion in an 
area or areas exceeding 12 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

The Board notes that effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising that portion of the 
Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars.  

Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, this amendment apply to 
benefits received after October 23, 2008. 

Arthritis due to trauma is rated as degenerative arthritis 
according to Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, 20 percent; 
with X- ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  

The Board notes during the pendency of this claim, the rating 
criteria for evaluating ankylosis and limitation of motion of 
digits of the hands were amended, effective from August 26, 2002.  
See  67 Fed. Reg. 144, 48784-48787 (July 26, 2002).  The new 
criteria have been found to be more favorable.  

A 20 percent rating is assigned for unfavorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002), (2010).  
A 20 percent rating is also assigned under the new criteria for 
limitation of motion of thumb with a gap of more than two inches 
(5.1cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2010).

In rating the Veteran's thumb disability, the Board notes there 
has been radiographic evidence of arthritis of the left thumb; 
however, under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to limitation of 
motion for the joint or joints involved.  

The criteria for rating motion of the thumb are found at 
Diagnostic Codes 5224 and 5228.  Here, a thorough review of the 
evidence shows that there is no ankylosis of the thumb and range 
of motion has been normal with the Veteran able to make a 
complete fist and oppose his thumb and little finger upon VA 
examinations in 2003, 2006, and 2010; this does not meet the 
criteria established for a higher rating based on limitation of 
motion under Diagnostic Codes 5224 or 5228.  38 C.F.R. § 4.71a.  
Thus, the criteria do not provide for a higher rating based on 
limitation of motion.  

Turning next to the scar of the left thumb, it has repeatedly 
found to be superficial and causing no limitation of motion on VA 
examinations in 2002, 2003, 2006, and 2010.  There has also been 
no evidence of inflammation, edema, ulceration or keloid 
formation.  The scar was barely visible and measured 5 mm. by 1 
mm. upon the most recent VA examination in May 2010.

The Board finds that the overall disability picture is more 
consistent with the 10 percent rating.  At no time was there 
evidence of ankylosis of the left thumb, a gap of more than two 
inches between the thumb pad and the fingers, or a deep scar 
causing limited motion to warrant a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, 4.118.  

In light of the Veteran's complaints of pain experienced in his 
left thumb, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were considered 
and are reflected in the current rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

While there were complaints of pain with motion testing and some 
indication that limitation of the left hand function was related 
to pain upon VA examination in 2010, there was no evidence of 
fatigability, incoordination or weakness.  

Should the Veteran's disability picture change in the future, he 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Rating

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the service-connected 
anxiety  disorder is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).   

In this case, the service-connected anxiety disorder and left 
thumb scar and arthritis are not shown to have been productive of  
unusual or exceptional disability pictures that would obviate the 
application of the established rating criteria. 

The Veteran repeatedly denied anxiety interfering with his 
employment.  VA examiners found that the left thumb disability 
did not interfere with occupational functioning. Neither 
condition is shown to have required significant medical 
attention.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected anxiety disorder and left thumb 
reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  


III.  TDIU

The Veteran filed an application for a TDIU rating in January 
2007.  He indicated his service connected right eye, and non-
service connected hip replacements and back problems were 
preventing him from securing or following any substantially 
gainful occupation.  His application revealed that he last worked 
full-time in December 1991, when he became too disabled.  The 
Veteran stated that he completed high school.  The Board notes 
that Vocational Rehabilitation records show the Veteran also 
completed two years of college.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met. Id.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a total 
disability rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the case at 
bar, the Veteran is in receipt of compensation for the service-
connected iridocyclitis, cataract of the right eye with 
prosthesis, rated as 30 percent disabling and previously 
discussed residual scar of the left thumb with arthritis, rated 
as 10 percent disabling, and anxiety disorder rated as 10 percent 
disabling.  A combined 40 percent rating has been in effect from 
May 2001.  

The claims for higher ratings for the service-connected anxiety 
disorder and left thumb have been denied in the instant decision.  
Thus, the Veteran does not meet the specific percentage 
requirements of 38 C.F.R. § 4.16(a).

Additionally, there has been no objective evidence that the 
Veterans is unable to secure and follow a substantially gainful 
occupation by reason of the service-connected disabilities.  
38 C.F.R. § 4.16(b).  

Further, the service connected disabilities, by themselves, are 
not shown to prevent him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that permits 
the individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).   

Thus, in order for the veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case outside 
the norm.  The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  

The assigned ratings is recognition that some industrial 
impairment makes it difficult for the Veteran to work, but the 
ultimate question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not whether 
she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In the instant case, the records show the Veteran stopped working 
in December 1991 when he reports the airlines closed.  The 
Veteran added that he declined employment with the new airline 
company because he could not perform the mechanic job offered to 
him.  

However, medical records from SSA pertain to the nonservice-
connected bilateral hip replacement.  There was no indication 
that the disability award was based on or to any extent rested on 
the service-connected disabilities.  

Additionally, the private and VA treatment records show the 
Veteran suffers from nonservice-connected hypertension, bilateral 
hip replacements, hyperlipidemia, sarcoidosis, anemia, and a 
mitral valve disorder, to name a few. 

The Board notes there is a February 2008 VA opinion that the 
Veteran was permanently disabled as a result of bilateral hip 
replacement, poor vision, hypertension, hyperlipidemia, low back 
pain and sarcoidosis.  However, an October 2006 VA opinion found 
the Veteran's service-connected right eye and anxiety did not 
significantly impact his industrial adaptability. 

The Veteran himself informed the VA examiner in September 2006 
that his anxiety disorder did not preclude his employment.  After 
examination in May 2010, the VA examiner opined the Veteran was 
not unemployable due to his left thumb.  

The records from Vocational Rehabilitation reveal the Veteran did 
not have a serious employment handicap as a result of his 
service-connected disabilities.  The Veteran completed a basic 
computer training course in 2005, and his rehabilitation was 
considered complete.

Aside from the Veteran's own assertions, there is no competent 
evidence to support a finding of unemployability due solely to 
his service-connected disabilities.  Thus, the claim for a TDIU 
rating is denied. 

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  

However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the instant 
appeal.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   




ORDER

An increased, initial evaluation in excess of 10 percent for the 
service-connected anxiety disorder is denied.

An increased evaluation in excess of 10 percent for the service-
connected scar of the left thumb with arthritis is denied. 

The claim for a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


